Judgment reversed upon the law, with costs, and complaint dismissed, with costs, upon the ground that the evidence established, without contradiction, that the assured gave false answers, first, when required to give the “ name of every physician who has ever attended you,” and second, to the question whether the assured had “ been attended by any other physician than named above;” that these answers were material to the risk, and were warranted by the assured to be true. (Saad v. New York Life Ins. Co., 201 App. Div. 544; affd., 235 N. Y. 550; Tunnard v. Supreme Council, Royal Arcanum, 201 App. Div. 746; Sparer v. Travelers Ins. Co., 185 id. 861, 865.) Kelly, P. J., Rich, Jaycox, Manning and Kapper, JJ., concur.